*313NO. 8190
COURT OF APPEAL PARISH OF ORLEANS.
OSCAR P. MOHR vs. FOUR BROTHERS ICE CREAM CO.



Dinkelspiel; J,
On rehearing.
-— Wa have oarefully reexamined this ease and wo find that whilst we ware in error in stating that plaintiff was to furnish opooifioatioas and plane for a one story building, that we in tho original opinion rendered in this ease, stated that he was to furnish plans for a two fitosy building, hut we did not de-cido thio ease for that pastleular season. On the contrary tho question presented wao entirely one of faet; tho burden of pso(3f wao on the plaintiff? wo were satisfied he had not and did net sustain thio burdoa, hut on the contrary the evidence preponderates i» favos of defendant and for that reason we deaidod the case ao wo did.
5?©r the saasons assigned it is orderod, adjudged and etoossod that our former opinion rendered in this oase he maintained and that the Judgment there will not be disturbed and th® Judgment of tho lower Court whloh was in favor of plaintiff bo sovorsod, aaullsd and avoided, the reconventione.l demand of tho dofandante bo sejootad end that there be a Judgment now in favor of defendants, rejecting plaintiff's claim with sosts in both oousuoo
-Judgment reversed-